El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Se imputa a los acusados la comisión de un delito pre-visto y castigado en el artículo 471 del Código Penal, consis-tente en baber vendido a su hijo legítimo Santiago Cabrera dos fincas rústicas que liabía ya vendido a “Sucesores de *186Huertas González,” voluntariamente y con la intención de defraudar al primitivo comprador.
Alegaron su inocencia los acusados y solicitaron juicio por jurado. En el acto de la vista que tuvo lugar el 9 de febrero de 1933, después de baber introducido evidencia el Fiscal sobre el primer contrato de venta, al tratar de demos-trar la existencia del segundo, ocurrió lo que sigue:
“Sr. Fiscal: Voy a presentar como prueba la escritura a favor del hijo de crianza, Santiago Cabrera . . .
#- # * * '* # *
‘ ‘ Sr. Quiñones: Nos vamos a oponer a la admisión del documento en evidencia, porque no es copia de escritura pública, ni aún el original siquiera es escritura pública, porque la ley requiere que cuando una de las partes no sabe firmar, firma a su rueg'o por ella uno de los testigos. En este documento está firmando por una de las partes una persona que no es testigo en el instrumento . . .
«= m * * e» * *
“Sr. Fiscal: Yo no voy a discutir nada de esto. Vamos a su-poner que esto fuera un documento privado. Comoquiera que sea, es una venta y es lo único que la Ley de Evidencia requiere, máxime cuando vamos a acompañar a esta escritura una certificación del Registrador de la Propiedad, de que esa compraventa íué inscrita en el Registro. Los contratos son válidos, cualquiera que sea la forma en que se otorguen. Entonces, voy a acompañar una certificación del Registrador de la Propiedad de San Juan, donde esta escritora consta debidamente inscrita en el Registro.
“La Corte: ¿Pero- en qué quedamos con-la escritura, la retira?
“Sr. Fiscal: La presento en unión de la certificación del Regis-trador de la Propiedad de San Juan, acreditando que esta escritura está debidamente inscrita en el Registro de la Propiedad. Y no voy a discutir ahora si es necesaria la firma, si es necesario el testigo en el instrumento, porque se prolongaría esta cuestión indebidamente. Lo fundamental es que hubo una venta, y que después los acusados, con el propósito de defraudar, la vendieron a su hijo legítimo, y este hijo legítimo aparece hipotecando a un hermano de él . . .
“La Corte: La Corte, después de haber estudiado y considerado debidamente la moción, de la defensa en cuanto a la admisibilidad de la escritura pública ofrecida en la mañana de hoy por el Fiscal, sostiene la oposición de la defensa y no admite la escritura, por en-*187tender que no es válida como documento público, y como tal, no tiene eficacia legal.
“Sr. Fiscal: Yo voy a solicitar de Vuestro Honor la reconside-ración de la resolución de la corte, por los siguientes fundamentos, los que expondré después que le tome declaración al testigo Santiago Cabrera. ’ ’
Se llamó a declarar en efecto a Santiago Cabrera, o sea, el alegado segundo comprador y al preguntársele si tuvo al-gún negocio con los acusados, se opusieron los abogados de éstos, resolviendo la Corte el incidente así:
“La Corte: En este caso se trata de una acusación por infracción al Artículo 471 del Código Penal, consistente en que los acusados vendieron ciertas fincas que se describen en la acusación a dos per-sonas distintas, en distintas ocasiones. La primera venta hecha a Huertas González fué probada por medio de escritura pública, que se presentó y que la Corte aceptó, a pesar de la oposición de los acusados. La segunda venta trató de probarse por medio de una escritura que la Corte entiende que es nula, por cuanto los otorgan-tes, o algunos de ellos, no sabían firmar, y fué firmada por los otor-gantes que no sabían firmar por una persona que no era uno de los testigos instrumentales del documento; y según tiene repetidamente declarado nuestro Tribunal Supremo, tal documento es nulo de toda nulidad.
“Ahora, en vista de la nulidad del documento, que el Fiscal acepta que es nula la escritura, ha tratado de probar la segunda venta por medio de prueba testifical; y la cuestión a determinar es si ese contrato de venta de bienes inmuebles, que la ley exige que conste por escrito, puede probarse por medio de prueba testifical y prescindiendo del documento público que exige la ley. A nuestro juicio, son dos cuestiones distintas: la validez del contrato entre las partes y la prueba del contrato. El contrato será válido, podrían compelerse mutuamente a cumplirlo las partes que lo celebraron; pero al tratar de probar ese contrato en una acción criminal como ésta, exige entonces la ley que esa prueba conste en documento pú-blico y no por prueba oral.
# * * # * =X= =Xs
“Por tales fundamentos, la Corte declara con lugar la objeción de la defensa en cuanto a que se pruebe por medio de prueba oral la existencia o celebración de este segundo contrato a que se refiere la acusación.
*188“Sr. Fiscal: Comoquiera que ésta es una cuestión que la reso-lución de ella mata prácticamente el caso del Fiscal, y como Vuestro Honor sabe que una orden de Vuestro Honor al Jurado para que traiga un veredicto absolutorio es apelable al Tribunal Supremo, con permiso de Vuestro Honor yo voy a consignar en el récord lo que yo trataba de probar con el testigo Santiago Cabrera.
“El Fiscal presenta al testigo Santiago Cabrera con el propósito de demostrar que allá por el día 12 de julio de 1932 convino con el acusado Benito Cabrera, y la acusada María Secundina García, en comprar las dos fincas descritas bajo la letra A y la letra B en la escritura que voy a solicitar alior'a que se marque por el Secre-tario como prueba ofrecida por el Fiscal y no admitida por la Corte, y que ha sido marcada por el Secretario como Exhibit 1, ofrecido por e] Fiscal y no admitido por la Corte. Trata de presentar tam-bién el Fiscal como prueba una certificación del Registrador de ’a Propiedad relativa a la inscripción de la compraventa a que se hace referencia en el Exhibit 1 del Fiscal como prueba ofrecida por el Fiscal y no admitida por la Corte y también negada por la Corte, y que fué marcada por la Corte como Exhibit 2 de prueba ofrecida por el Fiscal y no admitida por la Corte.
“. . . El testigo Santiago Cabrera iba a declarar que había con-certado la compraventa de esas dos fincas con los acusados por el precio de $12,000, y que en el mismo momento había hipotecado a un hermano suyo por $2,000.00 las dos fincas que se mencionan y que se describen suficientemente en la escritura pública No. 245, que fue la que se presentó como prueba por el Fiscal y que no fué ad-mitida por la Corte. La Corte negó la admisión oral del contrato de compraventa entre Santiago Cabrera y los acusados, la prueba oral de la existencia del contrato de compraventa entre Santiago Cabrera y Secundina García.
“De esta resolución de la Corte el Fiscal respetuosamente anota una excepción . . . Terminé mi caso.”
Entonces se pidió por la Defensa que se instruyera al Ju-rado a fin de que rindiera un veredicto absolutorio y la Corte accedió en la siguiente forma:
“La Corte: Señores del Jurado: Como en este caso incumbía al Pueblo probar que hubo dos ventas de las fincas a que se refiere la acusación, y el Fiscal no ha podido probar, de acuerdo con el cri-terio de la Corte, la venta últimamente celebrada, y que de ser po-sible probar constituiría entonces el delito de doble venta, o sea, lo *189previsto en el Artículo 471 del Código Penal, no hay ninguna cues-tión que soíneter al Jurado, sino simplemente ordenar al Jurado que rinda un veredicto de no culpable, puesto que la evidencia no sería nunca suficiente para declarar culpable a los acusados.
“La Corte les instruye para que dicten en este caso un veredicto de no culpable, y al efecto nombra al señor Astol Presidente del Jurado, y le instruye para que se sirva firmar el veredicto.”
Rendido el veredicto por el Jurado la Corte lo aceptó de-clarando a los acusados no culpables y absolviéndolos libre-mente.
El propio día nueve de febrero interpuso el Pueblo por su Fiscal la presente apelación de acuerdo con lo prescrito en el art. 348 No. 6 del Código de Enjuiciamiento Criminal, como sigue:
“Art. 348.- — El ministerio público puede establecer apelación:
“6. — De una orden del Tribunal al jurado mandando que éste pronuncie veredicto a favor del acusado.”
A nuestro juicio la orden de la Corte dirigida al Jurado para que rindiera un veredicto absolutorio basada como lo fué eii sus resoluciones sobre la no admisión de la evidencia que presentara el Fiscal, está equivocada.
Dice el artículo 471 del Código Penal qué es el que prevé y castiga el delito imputado a los acusados:
“Art. 471. Toda persona que habiendo vendido, negociado ••> enajenado alguna propiedad mueble o inmueble o interés en ella, u otorgado alguna obligación o convenio para la venta de dicha pro-piedad, voluntariamente volviere a vender, negociar o enajenarla, o cualquiera parte de la misma, o interés en ella, con intención de defraudar a anteriores o subsiguientes compradores, o que volunta-riamente y con intención de defraudar a éstos, otorgare alguna obli-gación comprometiéndose a vender, negociar o enajenar dicho te-rreno o solar, o parte del mismo, a cualquiera otra persona, incu-rrirá en pena de presidio por un término de uno a diez años.” .
Con respecto a la primera venta no bay cuestión. Con respecto a la segunda él fiscal se vió impedido dé demostrarla *190porque en la escritura pública en que se bizo constar en vez de firmar por los vendedores — que no sabían hacerlo — uno de los testigos del documento, lo hizo otra persona.
Es cierto que la Ley Notarial de modo terminante prescribe que si los otorgantes o alguno de ellos no supiere o no pudiere firmar, lo expresará así el Notario, debiendo firmar uno de los testigos, escribiendo de su puño, en ante firma que lo hace por sí como testigo, y a nombre del otorgante, que no sepa o no pueda verificarlo. Sección 14 de la Ley Notarial de 1906.
Y es cierto también que esta Corte ha resuelto que si la firma de uno de los otorgantes de un documento público no consta en la forma exigida por el estatuto, es lo mismo que si no existiera, y el documento debe, en tal virtud, conside-rarse como nulo de acuerdo con lo prescrito en la sección 20, No. 3, de la Ley Notarial. Banco Territorial v. Registrador, 22 D.P.R. 222.
Pero ello no quiere decir que porque el documento no se otorgara de acuerdo con la ley, el contrato en sí dejara de existir. Si hubo consentimiento, objeto y causa, el contrato existió. Y para demostrar esos elementos pudo y debió ad-mitirse la escritura como un principio de prueba que pudo completarse con la evidencia de testigos. También la certi-ficación del registro.
El acto delictivo imputado a los acusados consiste esen-cialmente en vender habiendo ya vendido, voluntariamente y con el propósito de defraudar al primitivo comprador. Y aquí la prueba que trató de introducir el fiscal lo era para demostrar que los acusados habiendo ya vendido las fincas de que se trata a una persona para saldar con ello las deudas que con esa persona tenían contraídas, volvieron a venderlas a su hijo quien llevó inmediatamente el documento público en que constaba el contrato al Begistro logrando que el Begis-trador lo inscribiera antes de presentarse el título otorgado al primer comprador lo que de acuerdo con lo prescrito en *191el art. 1362 del Código Civil, Ed. 1930, resolvía el conflicto de la doble venta a sn favor.
La intención fraudulenta no dejaba de existir porque el documento público otorgado resultara luego nulo. El docu-mento se otorgó. No sólo se otorgó, si que se inscribió en el registro. Para inscribir su venta el primer comprador se vería obligado a recabar de las partes contratantes en el se-gundo contrato el otorgamiento voluntario de otro documento dejando sin efecto el ya inscrito o a iniciar un pleito ante las cortes pidiendo la nulidad del segundo contrato y la cance-lación de su inscripción en el registro. La situación puede complicarse con la aparición en escena de terceros adquiren-tes de quien del registro aparecía como dueño.
Habiendo llegado a las anteriores conclusiones, parece que la orden recurrida debería revocarse, revocándose también la sentencia absolviendo a los acusados que fué la consecuencia de la misma.
Sin embargo, por errónea que la orden fuera, es lo cierto que el Jurado la obedeció rindiendo un veredicto por el cual declaró no culpables a los acusados y que basándose en ese veredicto la Corte dictó sentencia absolviéndolos del delito que se les imputaba. Y en situación semejante se resolvió por esta Corte Suprema en el caso de El Pueblo v. Noonan, 46 D.P.R. 724, siguiendo el de Kepner v. United States, 195 U. S. 100, que la causa queda definitivamente resuelta y .no cabe seguir procedimiento ulterior alguno.
No importa que la cuestión no haya sido aquí levantada. Es fundamental y en evitación de que puedan seguirse pro-cedimientos ulteriores que habrían de resultar necesariamente inútiles, debe resolverse.
En tal virtud, no obstante la conclusión a que llegáramos sobre lo erróneo de la orden de la Corte, como a nada prác-tico conduciría su revocación, nos limitaremos a desestimar por académico el recurso interpuesto por el Ministerio Pú-blico.